JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda of the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order issued September 11, 2014, denying appellant’s motions for review of the pretrial detention order and for a new detention hearing, be affirmed. The district court did not err in concluding that appellant’s pretrial detention is proper under 18 U.S.C. § 3142. Appellant fails to show how any of his former counsel’s alleged errors would have affected the decision to detain him. Cf. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Nor does appellant identify any procedural error warranting a second detention hearing. See 18 U.S.C. § 3142. In addition, appellant has not established a due process violation based upon the length of pretrial detention. See generally United States v. Salerno, 481 U.S. 739, 747 n. 4, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P 41(b); D.C.Cir. Rule 41.